Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 30, 1970, convicting him of robbery in the first degree and other crimes, upon a jury verdict, and sentencing him to concurrent indeterminate prison terms. Judgment reversed, on the law, to the extent of vacating the sentences and remanding the case to the Criminal Term for resentencing in conformity with sections 207 and 208 of the Mental Hygiene Law. At the trial and upon arraignment for judgment, defendant indicated that he was a narcotic addict. Nevertheless, the sentencing court did not order an examination as required by sections 207 and 208 of .the Mental Hygiene Law and, hence, though we would otherwise affirm the judgment, it is reversed solely for the purpose of resentencing defendant in accordance with the statutorily mandated procedure (People v. Crafton, 31 N Y 2d 828; People v. Batson, 39 A D 2d 586; People v. Sczerbaty, 37 A D 2d 428). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.